ORDER
This is a petition for certiorari brought pursuant to G.L. 1956 (1977 Reenactment) § 42-35-16 wherein the petitioner, a holder of a Class B liquor license, asks that we review the Superior Court’s affirmance of the action taken by the State Liquor Control Administrator which calls for the suspension of the petitioner’s activities for a period of seventeen days. Both the Superi- or Court and the Administrator relied on the numerous pronouncements of this court relative to a liquor licensee’s responsibility to control the conduct of its patrons both within and without the premises in a manner so that the laws and regulations to which the license is subject will not be violated. Manual J. Furtado, Inc. v. Sarkas, 118 R.I. 218, 373 A.2d 169 (1977); Mathieu v. Board of License Commissioners, 115 R.I. 303, 343 A.2d 1 (1975); Vitali v. Smith, 105 R.I. 760, 254 A.2d 766 (1969); Therault v. O’Dowd, 101 R.I. 395, 223 A.2d 841 (1966). Even though the responsibility may be onerous, a licensee agrees to assume such an obligation by its acceptance of the license. The petitioner’s contentions in light of the record before us and the principles cited above are meritless. The stay previously entered in this cause is vacated, and the petition for certiorari is denied and dismissed.
DORIS, J., did not participate.